Title: From John Adams to John Wentworth, October 1758
From: Adams, John
To: Wentworth, John


     
      Old Friend
      
       October? 1758
      
     
     I resume with Pleasure my long neglected Pen upon this opportunity by Mr. Belcher to inform you that I am still alive, and well; that I am removed from Worcester to Braintree where I expect to live and die; and altho’ I have for a long time neglected to write you, I have never forgot to think frequently of you and to wish you all the Happiness that you deserve; no small Quantity truly!
     The perpetual rotation of things in this world is such that we are obliged by shifting our theatre of action frequently to shift our Friends, to drop at once a whole Company yet we loved like our own souls and to contract with a sett entirely new.—Thus when I left this Place I left behind me one Sett of friends, and by removing to Cambridge acquired a new one, a sett that no accident will ever be able to make me forget, altho by removing from that place to Worcester I was (with Pain enough) seperated from them. Now I have been obliged to leave behind me at Worcester another sett with whom I have spent many agreeable Hours, and whom I sincerely esteem, and am now returned to the same goal from which [seven] years ago, I departed, and the wheel begins to roll anew.—Whether I shall ever remove again I know not, and dont much care, but whether here or elsewhere I shall always love my Friends old and new, and shall wish sincerely for a resumption, and an endless continuation of that Correspondence with you which was, while it lasted, one of the most considerable pleasures of my life.
     Pray write me, as soon as you can, and let me know how you live, whether you are married or about it, or whether you intend to continue a Batchelor,—for my part, you know, that Woman never fell within my Scheme of Happiness, altho’ the world tells me I am over head and ears in love. Whether I am or not, I sincerely dont know. Whenever I do I will tell you, but I am afraid you must wait till dooms day for information. In the mean time I remain with sincerity, Your Friend,
     
      John Adams
     
    